Downey, J.
This was an action by the appellee against the appellants, to set aside a conveyance alleged to have been made by said Henry Watts to the other defendants, for the purpose of defrauding the appellee and preventing him from making the damages to which he was entitled on account of a cause of action which he had against said Plenry for slander. In the circuit court, there was judgment for the plaintiff!
Several errors are assigned in this court, some of which, not presenting any question, need not be particularly noticed. Those which appear to us to be well assigned are:
1. The overruling of the demurrer to the complaint.
2. The sustaining of the demurrer to the third paragraph of the answer.
3. The overruling of the demurrer to the reply.
4. Refusing to grant a venire de novo on the application of the defendants; and,
5. Refusing to grant a new trial.
• The brief on the part of the appellants is simply a repetition of the assignments of error, without argument or authority. We have examined the case with some care, and are of the opinion that the judgment ought to be affirmed.
The judgment is affirmed, with costs.